DETAILED ACTION
Continued Examination Under 37 CFR 1.114
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance as applicant claims the compounds of claims 1 and 14; the devices of claims 12 and 21; the consumer products od claims 19 and 12.
A search of the prior art did not show the claimed invention. The closest prior art as exemplified by Li (CN 10646754) teaches a material represented by Compound 61 (page 8):

    PNG
    media_image1.png
    147
    302
    media_image1.png
    Greyscale

	Compound 61 shows Formula I is connected to Formula II at via R3 bonded to R14 of Formula II; R6 = amino; the remaining R(s) = H; Y = CR9R10, R9R10 = Me; Z1 = NR20, R20 = phenyl; Z2 = O.
	Y = CR9R10, R9R10 = Me and Z1 = NR20, R20 = phenyl is out of scope by amendment.

Claims 1-16 and 19-22 allowed.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY D CLARK whose telephone number is (571)270-7087.  The examiner can normally be reached on 8AM-4PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/GREGORY D CLARK/Primary Examiner, Art Unit 1786